NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status 
Claims 1, 8 and 15 have been amended, claims 3, 10, and 17 have been canceled, no new claims have been added, therefore Claims 1-2, 4-9, 11-16, 18-20 are pending and presented for examination.

Response to Amendment
Summary of Examiner’s response: 
The amendments overcome previous rejections under 35 USC 101, therefore the rejection has been withdrawn. 
Amendments overcome previous rejections under 35 USC 103, therefore the Examiner has indicated allowable subject matter.
The Applicant’s arguments are considered moot by the Examiner since allowable subject matter has been indicated.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, 18-20 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

	The claims require detecting a vehicle at a refill station, producing a data analysis for one or more operation data sets to determine a data value, where the data value is based on one or more factors, including the amount of time it takes for the data to transfer, receiving the operation data set(s) by a data cable which is integrated into a refill device, and communicating with an artificial intelligence system to learn from the data sets, and provide compensation to the user. 
	The prior art of record (see, e.g., the Final Office Action dated 21 October 2020) Brown discloses detecting a vehicle at a gas station, receiving data from the vehicle and providing compensation to the user, and Bauer indicates analyzing vehicle data to determine a value for the data based on one or more factors and rewarding the user based on the analysis of the data but not on the amount of time for the data transfer. Further, Tran, Smith, Starr, and/or Rajakaruna indicate a data cable integrated into a recharging station for transmitting information (see the pertinent prior art as cited but not relied upon below), and Ansari indicates machine learning from data sets (as related to the artificial intelligence aspect at the end of claim 1. Examiner has searched for, but does not find, prior art indicating a reward as based on the amount of time for data transfer. Considering the complexity of the combining required, Examiner finds that it would not be reasonably obvious to combine the various references in order to arrive at the claimed invention. Therefore, the claims are considered allowable over the prior art.
	
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Tran (U.S. Patent Application Publication No. 2011/0015821, herein Tran) indicating an integrated refill device and data cable (see, e.g., 0029-0030).
Smith (U.S. Patent Application Publication No. 2010/0241470, herein Smith) indicating an integrated refill device and data cable (see, e.g., 0028).
Rajakaruna (U.S. Patent Application Publication No. 2011/0227531, herein Rajakaruna) indicating an integrated refill device and data cable (see, e.g., 0025-0026).
Starr (U.S. Patent Application Publication No. 2011/0011930, herein Starr), indicating an integrated refill device and data cable (see, e.g., 0011, 0049-0050).

Christina Lockwood, nonda Partnership with CarBlock Enables Users to Earn Rewards Through Sharing Vehicle Data,  published on April 17, 2018 by Business Wire, https://www.businesswire.com/news/home/20180417006496/en/nonda-Partnership-with-CarBlock-Enables-Users-to-Earn-Rewards-Through-Sharing-Vehicle-Data), indicates rewarding users who transfer/share vehicle data.
Ian Altman, The Good, The Bad and The Ugly of Cost Cutting, published March 2015, Forbes, https://www.forbes.com/sites/ianaltman/2015/03/17/the-good-the-bad-and-the-ugly-of-cost-cutting/?sh=30550ed1377b, indicates rewarding individuals for reducing company costs.
J. Nueman, Make Overhead Cuts That Last, published May 1975, Harvard Business Review, https://hbr.org/1975/05/make-overhead-cuts-that-last, indicates reducing overhead costs for long term success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622


/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622